Exhibit 10.1
OIL STATES INTERNATIONAL, INC.
2001 EQUITY PARTICIPATION PLAN,
AS AMENDED AND RESTATED
Effective May 15, 2008
THE 2001 EQUITY PARTICIPATION PLAN
OF
OIL STATES INTERNATIONAL, INC.
     OIL STATES INTERNATIONAL, INC., a Delaware corporation, adopted The 2001
Equity Participation Plan of Oil States International, Inc. (the “Plan”),
effective February 19, 2001 (the “Effective Date”), for the benefit of its
eligible employees, consultants and directors. This Plan was an amendment and
restatement of the 1996 Equity Participation Plan of CE Holdings, Inc.
(“ConEmsco Plan”).
     The Plan was amended and restated, effective February 19, 2002, to increase
the number of shares of Common Stock (as defined below) subject to Options (as
defined below) and all other awards under the Plan. The Plan was amended and
restated, effective February 16, 2005 to increase the number of shares of Common
Stock subject to Options and all other awards under the Plan, to be effective as
provided in Section 10.4, to condition upon stockholder approval re-grants of
expired or cancelled awards or shares surrendered or withheld for payment from
the original 3,700,000 shares of Common Stock under the Plan after February 16,
2005, to be effective as provided in Section 10.4, and to allow for awards to
Directors (as defined below) on the same basis as currently permitted to
Employees (as defined below). The Plan is hereby being amended and restated,
effective February 18, 2008 (the “Restatement Date”), to again increase the
number of shares of Common Stock subject to Options and all other awards under
the Plan, to be effective as provided in Section 10.4.
     The purposes of this Plan are as follows:
     (1)  To provide an additional incentive for Directors, Employees and
consultants to further the growth, development and financial success of the
Company by personally benefiting through the ownership of Company stock and/or
rights which recognize such growth, development and financial success.
     (2)  To enable the Company to obtain and retain the services of Directors,
Employees and consultants considered essential to the long range success of the
Company by offering them an opportunity to own stock in the Company and/or
rights which will reflect the growth, development and financial success of the
Company.

-1-



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 General.  All references to share numbers and dollar amounts in this
Plan shall be deemed to give effect to the concurrent reverse three-for-one
split of the Common Stock to be effected on or before the Effective Date.
Wherever the following terms are used in this Plan they shall have the meaning
specified below, unless the context clearly indicates otherwise.
     1.2 Affiliate. “Affiliate” shall mean any entity that, directly or through
one or more intermediaries, is controlled by the Company or controls the Company
as determined by the Committee.
     1.3 Award Limit.  ”Award Limit” shall mean 400,000 shares of Common Stock.
     1.4 Board.  ”Board” shall mean the Board of Directors of the Company.
     1.5 Change of Control.  “Change of Control” shall mean any of the
following:
     (a) any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any affiliate, SCF III, L.P., SCF IV, L.P., or any affiliate of
SCF-III, L.P. or SCF-IV, L.P. or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), acquires “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities; provided, however, that if the Company engages in a
merger or consolidation in which the Company or surviving entity in such merger
or consolidation becomes a subsidiary of another entity, then references to the
Company’s then outstanding securities shall be deemed to refer to the
outstanding securities of such parent entity;
     (b) a change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (i) are directors of the Company as of the
Effective Date, or (ii) are elected, or nominated for election, to the Board
with the affirmative votes of at least two-thirds of the Incumbent Directors at
the time of such election or nomination, but Incumbent Director shall not
include an individual whose election or nomination occurs as a result of either
(1) an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or (2) an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;
     (c) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining

-2-



--------------------------------------------------------------------------------



 



outstanding or by being converted into voting securities of the surviving entity
(or if the surviving entity is or shall become a subsidiary of another entity,
then such parent entity)) more than 50% of the combined voting power of the
voting securities of the Company (or such surviving entity or parent entity, as
the case may be) outstanding immediately after such merger or consolidation;
     (d) the stockholders of the Company approve a plan of complete liquidation
of the Company; or
     (e) the sale or disposition (other than a pledge or similar encumbrance) by
the Company of all or substantially all of the assets of the Company other than
to a subsidiary or subsidiaries of the Company.
     1.6 Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended.
     1.7 Committee.  “Committee” shall mean the Board or a subcommittee of the
Board appointed as provided in Section 9.1.
     1.8 Common Stock.  “Common Stock” shall mean the common stock of the
Company, par value $0.01 per share.
     1.9 Company.  “Company” shall mean Oil States International, Inc., a
Delaware corporation.
     1.10 Deferred Stock.  ”Deferred Stock” shall mean Common Stock awarded
under Article VII of this Plan.
     1.11 Director.  ”Director” shall mean a member of the Board who is not an
Employee.
     1.12 Dividend Equivalent.  ”Dividend Equivalent” shall mean a right to
receive the equivalent value (in cash or Common Stock) of dividends paid on
Common Stock, awarded under Article VII of this Plan.
     1.13 Employee.  ”Employee” shall mean any officer or other employee (as
defined in accordance with Section 3401(c) of the Code) of the Company or of any
Affiliate or Subsidiary.
     1.14 Exchange Act.  “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended.
     1.15 Fair Market Value.  ”Fair Market Value” of a share of Common Stock as
of a given date shall be (i) the closing price of a share of Common Stock on the
principal exchange on which shares of Common Stock are then trading, if any (as
reported in any reporting service approved by the Committee), on the trading day
previous to such date, or if shares were not traded on the trading day previous
to such date, then on the next preceding date on which a trade occurred, or
(ii) if Common Stock is not traded on an exchange but is quoted on Nasdaq or a
successor quotation system, the mean between the closing representative bid and
asked prices for the Common Stock on the trading day previous to such date as
reported by Nasdaq or such successor

-3-



--------------------------------------------------------------------------------



 



quotation system; or (iii) if Common Stock is not publicly traded on an exchange
and not quoted on Nasdaq or a successor quotation system, the Fair Market Value
of a share of Common Stock as established by the Committee acting in good faith.
Notwithstanding the foregoing, the Fair Market Value of a share of Common Stock
on the date of an initial public offering of Common Stock shall be the offering
price under such initial public offering.
     1.16 Grantee.  “Grantee” shall mean an Employee, Director or consultant
granted a Performance Award, Dividend Equivalent, or Stock Payment, or an award
of Deferred Stock, under this Plan.
     1.17 Non-Qualified Stock Option.  ”Non-Qualified Stock Option” shall mean
an Option which is not designated as an Incentive Stock Option by the Committee.
     1.18 Option.  ”Option” shall mean a stock option granted under Article III
of this Plan).  An Option granted under this Plan shall, as determined by the
Committee, be either a Non-Qualified Stock Option or an Incentive Stock Option;
provided, however, that Options granted to Employees, Directors and consultants
employed by an Affiliate that is not a Subsidiary shall be Non-Qualified Stock
Options.
     1.19 Optionee.  “Optionee” shall mean an Employee, Director or consultant
granted an Option under this Plan.
     1.20 Performance Award.  ”Performance Award” shall mean a performance or
incentive award, other than an Option, Restricted Stock, Deferred Stock or Stock
Payments, that is paid in cash, Common Stock or a combination of both, awarded
under Article VII of this Plan.
     1.21 Performance Objectives. “Performance Objectives” means the objectives,
if any, established by the Committee that are to be achieved with respect to an
award granted under this Plan, which may be described in terms of Company-wide
objectives, in terms of objectives that are related to performance of a
division, subsidiary, department or function within the Company or an Affiliate
in which the Participant receiving the award is employed or in individual or
other terms, and which will relate to the period of time determined by the
Committee. The Performance Objectives intended to qualify under Section 162(m)
of the Code shall be with respect to one or more of the following: (i) net
income; (ii) pre-tax income; (iii) operating income; (iv) cash flow;
(v) earnings per share; (vi) earnings before any one or more of the following
items: interest, taxes, depreciation or amortization; (vii) return on equity;
(viii) return on invested capital or assets; (ix) cost reductions or savings;
(x) funds from operations and (xi) appreciation in the fair market value of the
Company’s common stock. Which objectives to use with respect to an award, the
weighting of the objectives if more than one is used, and whether the objective
is to be measured against a Company-established budget or target, an index or a
peer group of companies, shall be determined by the Committee in its discretion
at the time of grant of the award. A Performance Objective need not be based on
an increase or a positive result and may include, for example, maintaining the
status quo or limiting economic losses.
     1.22 Plan.  ”Plan” shall mean The 2001 Equity Participation Plan of Oil
States International, Inc.

-4-



--------------------------------------------------------------------------------



 



     1.23 QDRO.  ”QDRO” shall mean a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder.
     1.24 Restricted Stock.  “Restricted Stock” shall mean Common Stock awarded
under Article VI of this Plan.
     1.25 Restricted Stockholder.  ”Restricted Stockholder” shall mean an
Employee, Director or consultant granted an award of Restricted Stock under
Article VI of this Plan.
     1.26 Rule 16b-3.  ”Rule 16b-3” shall mean that certain Rule 16b-3 under the
Exchange Act, as such Rule may be amended from time to time.
     1.27 Stock Payment.  ”Stock Payment” shall mean (i) a payment in the form
of shares of Common Stock, or (ii) an option or other right to purchase shares
of Common Stock, as part of a deferred compensation arrangement, made in lieu of
all or any portion of the compensation, including without limitation, salary,
bonuses and commissions, that would otherwise become payable to an Employee,
Director or consultant in cash, awarded under Article VII of this Plan.
     1.28 Subsidiary.  ”Subsidiary” shall mean any corporation in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain then owns stock possessing
50 percent or more of the total combined voting power of all classes of stock in
one of the other corporations in such chain.
ARTICLE II
SHARES SUBJECT TO PLAN
     2.1 Shares Subject to Plan.
     (a)  The shares of stock subject to Options, awards of Restricted Stock,
Performance Awards, Dividend Equivalents, awards of Deferred Stock, or Stock
Payments shall be Common Stock. The aggregate number of such shares which may be
issued upon exercise of such options or rights or upon any such awards under the
Plan shall not exceed ten million two hundred thousand (10,200,000), subject to
the requirements of Section 10.4. The shares of Common Stock issuable upon
exercise of such options or rights or upon any such awards may be either
previously authorized but unissued shares or treasury shares.
     (b)  The maximum number of shares which may be subject to Options,
Restricted Stock or Deferred Stock granted under the Plan to any individual in
any calendar year shall not exceed the Award Limit. The maximum value of
Performance Awards granted under the Plan to any individual in any calendar year
shall not exceed $2.5 million.

-5-



--------------------------------------------------------------------------------



 



     2.2 Add-back Options and Other Rights.  If any Option, or other right to
acquire shares of Common Stock under any other award under this Plan, expires or
is canceled without having been fully exercised, if shares of Common Stock are
surrendered for payment of the exercise price or purchase price of an award of
if shares of Common Stock are withheld for payment of applicable employment
and/or withholding taxes respecting an award, the number of shares subject to
such Option or other right but as to which such Option or other right was not
exercised prior to its expiration or cancellation or the number of shares so
surrendered or withheld for payment may again be optioned, granted or awarded
hereunder, subject to the limitations of Section 2.1.  If any share of
Restricted Stock is forfeited by the Grantee, such share may again be optioned,
granted or awarded hereunder, subject to the limitations of Section 2.1. Any
re-grant of expired or cancelled awards or shares surrendered or withheld for
payment from the original 3,700,000 shares of Common Stock under the Plan after
February 16, 2005 shall be subject to the requirements of Section 10.4.
ARTICLE III
GRANTING OF OPTIONS
     3.1 Eligibility.  Any Employee, Director or consultant selected by the
Committee pursuant to Section 3.4(a)(i) shall be eligible to be granted an
Option.
     3.2 Disqualification for Stock Ownership.  No person may be granted an
Incentive Stock Option under this Plan if such person, at the time the Incentive
Stock Option is granted, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
then existing Subsidiary unless such Incentive Stock Option conforms to the
applicable provisions of Section 422 of the Code,
     3.3 Qualification of Incentive Stock Options.  No Incentive Stock Option
shall be granted unless such Option, when granted, qualifies as an “incentive
stock option” under Section 422 of the Code.  No Incentive Stock Option shall be
granted to any person who is not an employee of the Company or a Subsidiary.
     3.4 Granting of Options
     (a)  The Committee shall from time to time, in its absolute discretion, and
subject to applicable limitations of this Plan:
     (i)  Select from among the Employees, Directors or consultants (including
Employees, Directors or consultants who have previously received Options or
other awards under this Plan) such of them as in its opinion should be granted
Options;
     (ii)  Subject to the Award Limit, determine the number of shares to be
subject to such Options granted to the selected Employees, Directors or
consultants;

-6-



--------------------------------------------------------------------------------



 



     (iii)  Determine whether such Options are to be Incentive Stock Options or
Non-Qualified Stock Options; and
     (iv)  Determine the terms and conditions of such Options, consistent with
this Plan.
     (b)  Upon the selection of an Employee, Director or consultant to be
granted an Option, the Committee shall instruct the Secretary of the Company to
issue the Option and may impose such conditions on the grant of the Option as it
deems appropriate.
     (c)  Any Incentive Stock Option granted under this Plan may be modified by
the Committee to disqualify such option from treatment as an “incentive stock
option” under Section 422 of the Code.
ARTICLE IV
TERMS OF OPTIONS
     4.1 Option Agreement.  Each Option shall be evidenced by a Stock Option
Agreement, which shall be executed by the Optionee and an authorized officer of
the Company and which shall contain such terms and conditions as the Committee
shall determine, consistent with this Plan.
     4.2 Option Price.  The price per share of the shares subject to each Option
shall be set by the Committee; provided, however, that, except as provided in
Section 8.1 with respect to assumed options, such price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date the Option
is granted.
     4.3 Option Term.  The term of an Option shall be set by the Committee in
its discretion; provided, however, that in the case of Incentive Stock Options,
the term shall not be more than ten (10) years from the date the Incentive Stock
Option is granted, or five (5) years from such date if the Incentive Stock
Option is granted to an individual then owning (within the meaning of
Section 424(d) of the Code) more than 10% of the total combined voting power of
all classes of stock of the Company or any Subsidiary).
     4.4 Option Vesting
     (a)  The period during which the right to exercise an Option in whole or in
part vests in the Optionee shall be set by the Committee and the Committee may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted. At any time after grant of an Option, the
Committee may, in its sole and absolute discretion and subject to whatever terms
and conditions it selects, accelerate the period during which an Option vests.
     (b)  To the extent that the aggregate Fair Market Value of stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by an Optionee during any calendar

-7-



--------------------------------------------------------------------------------



 



year (under the Plan and all other incentive stock option plans of the Company
and any parent or Subsidiary) exceeds $100,000, such Options shall be treated as
Non-Qualified Options to the extent required by Section 422 of the Code.  The
rule set forth in the preceding sentence shall be applied by taking Options into
account in the order in which they were granted.  For purposes of this
Section 4.4(b), the Fair Market Value of stock shall be determined as of the
time the Option with respect to such stock is granted.
ARTICLE V
EXERCISE OF OPTIONS
     5.1 Partial Exercise.  An exercisable Option may be exercised in whole or
in part; however, an Option shall not be exercisable with respect to fractional
shares and the Committee may require that, by the terms of the Option, a partial
exercise be with respect to a minimum number of shares.
     5.2 Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company or his office:
     (a)  A written notice complying with the applicable rules established by
the Committee stating that the Option, or a portion thereof, is exercised.  The
notice shall be signed by the Optionee or other person then entitled to exercise
the Option or such portion;
     (b)  Such representations and documents as the Committee, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations.  The Committee or Board may, in
its absolute discretion, also take whatever additional actions it deems
appropriate to effect such compliance including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars;
     (c)  In the event that the Option shall be exercised pursuant to
Section 10.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option; and
     (d)  Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised.  However, the
Committee may in its discretion or provide in the grant agreement (i) that
payment may be made, in whole or in part, through the delivery of shares of
Common Stock owned by the Optionee, duly endorsed for transfer to the Company,
with a Fair Market Value on the date of delivery not in excess of the aggregate
exercise price of the Option or exercised portion thereof and subject to such
other limitations as the Committee may impose thereon, (ii) allow payment, in
whole or in part, through the surrender of shares of Common Stock then issuable
upon exercise of the Option having a Fair Market Value on the date of Option
exercise equal to the aggregate exercise price of the Option or exercised
portion thereof, (iii) allow payment, in whole or in part, through the delivery
of property of any kind which constitutes good and valuable consideration;
(iv) allow payment, in whole or in part, through the delivery of a full recourse
promissory note bearing interest (at no less than such rate

-8-



--------------------------------------------------------------------------------



 



as shall then preclude the imputation of interest under the Code) and payable
upon such terms as may be prescribed by the Committee, (v) allow payment through
a cashless-broker procedure approved by the Company, or (vi) allow payment
through any combination of the consideration provided above. In the case of a
promissory note, the Committee may also prescribe the form of such note and the
security to be given for such note.  The Option may not be exercised, however,
by delivery of a promissory note or by a loan from the Company when or where
such loan or other extension of credit is prohibited by law.
     5.3 Conditions to Issuance of Stock Certificates.  The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:
     (a)  The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;
     (b)  The completion of any registration or other qualification of such
shares under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Committee shall, in its absolute discretion, deem necessary or
advisable;
     (c)  The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
     (d)  The lapse of such reasonable period of time following the exercise of
the Option as the Committee may establish from time to time for reasons of
administrative convenience; and
     (e)  The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax.
     5.4 Rights as Stockholders.  The holders of Options shall not be, nor have
any of the rights or privileges of, stockholders of the Company in respect of
any shares purchasable upon the exercise of any part of an Option unless and
until certificates representing such shares have been issued by the Company to
such holders.
     5.5 Ownership and Transfer Restrictions.  The Committee, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the shares purchasable upon the exercise of an Option as it deems appropriate.
Any such restriction shall be set forth in the respective Stock Option Agreement
and may be referred to on the certificates evidencing such shares.  The
Committee may require the Optionee to give the Company prompt notice of any
disposition of shares of Common Stock acquired by exercise of an Incentive Stock
Option within (i) two years from the date of granting such Option to such
Optionee or (ii) one year after the transfer of such shares to such Optionee. 
The Committee may direct that the certificates evidencing shares acquired by
exercise of an Option refer to such requirement to give prompt notice of
disposition.

-9-



--------------------------------------------------------------------------------



 



ARTICLE VI
AWARD OF RESTRICTED STOCK
     6.1 Award of Restricted Stock
     (a)  The Committee shall from time to time, in its absolute discretion:
     (i)  Select from among the Employees, Directors or consultants (including
Employees, Directors or consultants who have previously received other awards
under this Plan) such of them as in its opinion should be awarded Restricted
Stock; and
     (ii)  Determine the terms and conditions applicable to such Restricted
Stock, consistent with this Plan, which may include the achievement of
Performance Objectives.
     (b)  Upon the selection of an Employee, Director or consultant to be
awarded Restricted Stock, the Committee shall instruct the Secretary of the
Company to issue such Restricted Stock and may impose such conditions on the
issuance of such Restricted Stock as it deems appropriate.
     6.2 Restricted Stock Agreement.  Restricted Stock shall be issued only
pursuant to a Restricted Stock Agreement, which shall be executed by the
selected Employee, Director or consultant and an authorized officer of the
Company and which shall contain such terms and conditions as the Committee shall
determine, consistent with this Plan.
     6.3 Rights as Stockholders.  Upon delivery of the shares of Restricted
Stock to the escrow holder, the Restricted Stockholder shall have, unless
otherwise provided by the Committee, all the rights of a stockholder with
respect to said shares, subject to the restrictions in his Restricted Stock
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the shares; provided, however, that in the
discretion of the Committee, any extraordinary distributions with respect to the
Common Stock shall be subject to the restrictions set forth in Section 6.4.
     6.4 Restriction.  All shares of Restricted Stock issued under this Plan
(including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Restricted Stock
Agreement, be subject to such restrictions as the Committee shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided, however,
that, by action taken after the Restricted Stock is issued, the Committee may,
on such terms and conditions as it may determine to be appropriate, remove any
or all of the restrictions imposed by the terms of the Restricted Stock
Agreement.  Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire. 

-10-



--------------------------------------------------------------------------------



 



     6.5 Escrow.  The Secretary of the Company or such other escrow holder as
the Committee may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the restrictions imposed under the
Restricted Stock Agreement with respect to the shares evidenced by such
certificate expire or shall have been removed.
     6.6 Legend.  In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Committee shall cause a legend or legends to be
placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Restricted Stock Agreements, which legend or
legends shall make appropriate reference to the conditions imposed thereby.
ARTICLE VII
PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS,
DEFERRED STOCK, STOCK PAYMENTS
     7.1 Performance Awards.  Any Employee, Director or consultant selected by
the Committee may be granted one or more Performance Awards.  The value of such
Performance Awards may be linked to the achievement of such specific Performance
Objectives determined appropriate by the Committee over any period or periods
determined by the Committee. In making such determinations, the Committee shall
consider (among such other factors as it deems relevant in light of the specific
type of award) the contributions, responsibilities and other compensation of the
particular Employee, Director or consultant.
     7.2 Dividend Equivalents.  Any Employee, Director or consultant selected by
the Committee may be granted Dividend Equivalents based on the dividends
declared on Common Stock, to be credited as of dividend payment dates, during
the period between the date an Option, Deferred Stock or Performance Award is
granted, and the date such Option, Deferred Stock or Performance Award is
exercised, vests or expires, as determined by the Committee.  Such Dividend
Equivalents shall be converted to cash or additional shares of Common Stock by
such formula and at such time and subject to such limitations as may be
determined by the Committee.
     7.3 Stock Payments.  Any Employee, Director or consultant selected by the
Committee may receive Stock Payments in the manner determined from time to time
by the Committee.  The number of shares shall be determined by the Committee and
may be based upon the Fair Market Value, book value, net profits or other
measure of the value of Common Stock or other specific performance criteria
determined appropriate by the Committee, determined on the date such Stock
Payment is made or on any date thereafter.
     7.4 Deferred Stock.  Any Employee, Director or consultant selected by the
Committee may be granted an award of Deferred Stock in the manner determined
from time to time by the Committee.  The number of shares of Deferred Stock
shall be determined by the Committee and may be linked to the achievement of
such specific Performance Objectives determined to be appropriate by the
Committee over any period or periods determined by the Committee.  Common Stock
underlying a Deferred Stock award will not be issued until the Deferred Stock

-11-



--------------------------------------------------------------------------------



 



award has vested, pursuant to a vesting schedule or Performance Objectives set
by the Committee, as the case may be.  Unless otherwise provided by the
Committee, a Grantee of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the award has
vested and the Common Stock underlying the award has been issued.
     7.5 Performance Award Agreement, Dividend Equivalent Agreement, Deferred
Stock Agreement, Stock Payment Agreement.  Each Performance Award, Dividend
Equivalent, award of Deferred Stock and/or Stock Payment shall be evidenced by
an agreement, which shall be executed by the Grantee and an authorized Officer
of the Company and which shall contain such terms and conditions as the
Committee shall determine, consistent with this Plan.
     7.6 Term.  The term of a Performance Award, Dividend Equivalent, award of
Deferred Stock and/or Stock Payment shall be set by the Committee in its
discretion.
     7.7 Exercise Upon Termination of Employment.  A Performance Award, Dividend
Equivalent, award of Deferred Stock and/or Stock Payment is exercisable or
payable only while the Grantee is an Employee, Director or consultant; provided
that the Committee may determine that the Performance Award, Dividend
Equivalent, award of Deferred Stock and/or Stock Payment may be exercised or
paid subsequent to termination of employment or termination of directorship or
consultancy without cause, or following a change in control of the Company, or
because of the Grantee’s retirement, death or disability, or otherwise.
     7.8 Payment.  Payment of the amount determined under Section 7.1 or 7.2
above shall be in cash, in Common Stock or a combination of both, as determined
by the Committee.  To the extent any payment under this Article VII is effected
in Common Stock, it shall be made subject to satisfaction of all provisions of
Section 5.3.
ARTICLE VIII
MERGED PLANS/REPLACEMENT AWARDS
     8.1 The following plans have been merged into this Plan: the Sooner, Inc.
1998 Stock Option Plan and the HWC Energy Services, Inc. 1997 Stock Option Plan,
and all stock options and other stock-based awards granted under such plans are
converted into options and awards under this Plan with respect to Common Stock.
In addition, the individual stock option grants made outside of a plan by
Sooner, Inc. and PTI Group, Inc. to their respective employees and outstanding
on the date of their respective mergers with the Company or a Company Subsidiary
also are hereby assumed and converted into Company options. The number of shares
and the exercise price of each assumed award shall be made pursuant to the
applicable merger agreement between the Company and the stockholders of such
entities.

-12-



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATION
     9.1 Committee.  The Committee members shall be appointed by and hold office
at the pleasure of the Board. Appointment of Committee members shall be
effective upon acceptance of appointment.  Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Committee may
be filled by the Board.
     9.2 Duties and Powers of Committee.  It shall be the duty of the Committee
to conduct the general administration of this Plan in accordance with its
provisions.  The Committee shall have the power to interpret this Plan and the
agreements pursuant to which Options, awards of Restricted Stock or Deferred
Stock, Performance Awards, Dividend Equivalents or Stock Payments are granted or
awarded, and to adopt such rules for the administration, interpretation, and
application of this Plan as are consistent therewith and to interpret, amend or
revoke any such rules.  Any such grant or award under this Plan need not be the
same with respect to each Optionee, Grantee or Restricted Stockholder.  Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code.  In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under this Plan except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee.
     9.3 Majority Rule; Unanimous Written Consent.  The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.
     9.4 Compensation; Professional Assistance, Good Faith Actions.  Members of
the Committee shall receive such compensation for their services as members as
may be determined by the Board.  All expenses and liabilities which members of
the Committee incur in connection with the administration of this Plan shall be
borne by the Company.  The Committee may employ attorneys, consultants,
accountants, appraisers, brokers, or other persons.  The Committee, the Company
and the Company’s officers and Directors shall be entitled to rely upon the
advice, opinions or valuations of any such persons.  All actions taken and all
interpretations and determinations made by the Committee or the Board in good
faith shall be final and binding upon all Optionees, Grantees, Restricted
Stockholders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to this Plan, Options, awards of
Restricted Stock or Deferred Stock, Performance Awards, Dividend Equivalents or
Stock Payments, and all members of the Committee and the Board shall be fully
protected by the Company in respect of any such action, determination or
interpretation.

-13-



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS PROVISIONS
     10.1 Not Transferable.  Except as provided below, Options, Restricted Stock
awards, Deferred Stock awards, Performance Awards, Dividend Equivalents or Stock
Payments under this Plan may not be sold, pledged, assigned, or transferred in
any manner other than by will or the laws of descent and distribution or
pursuant to a QDRO, unless and until such rights or awards have been exercised,
or the shares underlying such rights or awards have been issued, and all
restrictions applicable to such shares have lapsed.  No Option, Restricted Stock
award, Deferred Stock award, Performance Award, Dividend Equivalent or Stock
Payment or interest or right therein shall be liable for the debts, contracts or
engagements of the Optionee, Grantee or Restricted Stockholder or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence. An Optionee may, with the consent of the Committee,
transfer a Nonqualified Stock Option to such family members and persons as may
be permitted by this Committee, subject to such restrictions and limitations, if
any, that the Committee, in its discretion, may impose on such transfer.
     During the lifetime of the Optionee or Grantee, only he may exercise an
Option or other right or award (or any portion thereof) granted to him under the
Plan unless it has been disposed of pursuant to a QDRO. After the death of the
Optionee or Grantee, any exercisable portion of an Option or other right or
award may, prior to the time when such portion becomes unexercisable under the
Plan or the applicable Stock Option Agreement or other agreement, be exercised
by his personal representative or by any person empowered to do so under the
deceased Optionee’s or Grantee’s will or under the then applicable laws of
descent and distribution.
     10.2 Amendment, Suspension or Termination of this Plan.  This Plan may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board or the Committee.  However, without
approval of the Company’s stockholders given within twelve months before or
after the action by the Committee, no action of the Committee may, except as
provided in Section 10.3, increase the limits imposed in Section 2.1 on the
maximum number of shares which may be issued under this Plan or reduce the
exercise price of an Option, and no action of the Committee may be taken that
would otherwise require stockholder approval as a matter of applicable law,
regulation or rule. No amendment, suspension or termination of this Plan shall,
without the consent of the holder of Options, Restricted Stock awards, Deferred
Stock awards, Performance Awards, Dividend Equivalents or Stock Payments,
materially alter or impair any rights or obligations under any Options,
Restricted Stock awards, Deferred Stock awards, Performance Awards, Dividend
Equivalents or Stock Payments theretofore granted or awarded, unless the award
itself otherwise expressly so provides.  No Options, Restricted Stock, Deferred
Stock, Performance Awards, Dividend Equivalents or Stock Payments may be granted
or awarded during any period of suspension or after termination of this

-14-



--------------------------------------------------------------------------------



 



Plan, and in no event may any Incentive Stock Option be granted under this Plan
after the first to occur of the following events:
     (a)  The expiration of ten years from the date the Plan is adopted by the
Board; or
     (b)  The expiration of ten years from the date the Plan is approved by the
Company’s stockholders under Section 10.4.
     10.3 Changes in Common Stock or Assets of the Company; Acquisition or
Liquidation of the Company and Other Corporate Events.
     (a)  Subject to Section 10.3(e), in the event that the Committee determines
that any dividend or other distribution (whether in the form of cash, Common
Stock, other securities, or other property), recapitalization, reclassification,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event, in
the Committee’s sole discretion, affects the Common Stock such that an
adjustment is determined by the, Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to an Option, Restricted Stock
award, Performance Award, Dividend Equivalent, Deferred Stock award or Stock
Payment, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of
     (i)  the number and kind of shares of Common Stock (or other securities or
property) with respect to which Options, Performance Awards, Dividend
Equivalents or Stock Payments may be granted under the Plan, or which may be
granted as Restricted Stock or Deferred Stock (including, but not limited to,
adjustments of the limitations in Section 2.1 on the maximum number and kind of
shares which may be issued and adjustments of the Award Limit),
     (ii)  the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Options, Performance Awards, Dividend
Equivalents, or Stock Payments, and in the number and kind of shares of
outstanding Restricted Stock or Deferred Stock, and
     (iii)  the grant or exercise price with respect to any Option, Performance
Award, Dividend Equivalent or Stock Payment.
     (b)  Subject to Section 10.3(e), in the event of any corporate transaction
or other event described in Section 10.3(a) which results in shares of Common
Stock being exchanged for or converted into cash, securities (including
securities of another corporation) or other property, the Committee will have
the right to terminate this Plan as of the date of the event or transaction, in
which case all options, rights and other awards granted under this Plan shall
become the right to receive such cash, securities or other property, net of any
applicable exercise price.

-15-



--------------------------------------------------------------------------------



 



     (c)  Subject to Section 10.3(e), in the event of any corporate transaction
or other event described in Section 10.3(a) or any unusual or nonrecurring
transactions or events affecting the Company, any affiliate of the Company, or
the financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations, or accounting principles, the Committee in its
discretion is hereby authorized to take any one or more of the following actions
whenever the Committee determines that such action is appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or with respect to any option, right or
other award under this Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:
     (i)  In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either automatically or upon the
Optionee’s request, for either the purchase of any such Option, Performance
Award, Dividend Equivalent, or Stock Payment, or any Restricted Stock or
Deferred Stock for an amount of cash equal to the amount that could have been
attained upon the exercise of such option, right or award or realization of the
Optionee’s rights had such option, right or award been currently exercisable or
payable or the replacement of such option, right or award with other rights or
property selected by the Committee in its sole discretion;
     (ii)  In its sole and absolute discretion, the Committee may provide,
either by the terms of such Option, Performance Award, Dividend Equivalent, or
Stock Payment, or Restricted Stock or Deferred Stock or by action taken prior to
the occurrence of such transaction or event that it cannot be exercised after
such event;
     (iii)  In its sole and absolute discretion, and on such terms and
conditions as it deems appropriate, the Committee may provide, either by the
terms of such Option, Performance Award, Dividend Equivalent, or Stock Payment,
or Restricted Stock or Deferred Stock or by action taken prior to the occurrence
of such transaction or event, that, for a specified period of time prior to such
transaction or event, such option, right or award shall be exercisable as to all
shares covered thereby, notwithstanding anything to the contrary in
(1) Section 4.4 or (2) the provisions of such Option, Performance Award,
Dividend Equivalent, or Stock Payment, or Restricted Stock or Deferred Stock;
     (iv)  In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of such Option,
Performance Award, Dividend Equivalent, or Stock Payment, or Restricted Stock or
Deferred Stock or by action taken prior to the occurrence of such transaction or
event, that upon such event, such option, right or award be assumed by the
successor corporation, or a parent or subsidiary thereof, or shall be
substituted for by similar options, rights or awards covering the stock of the
successor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
     (v)  In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may make adjustments in the number and type of shares
of Common Stock (or other securities or property) subject to outstanding
Options, Performance Awards, Dividend Equivalents, or Stock Payments, and in the
number and kind of outstanding Restricted Stock or Deferred Stock and/or in the
terms and conditions of (including the grant or exercise price), and

-16-



--------------------------------------------------------------------------------



 



the criteria included in, outstanding options, rights and awards and options,
rights and awards which may be granted in the future;
     (vi)  In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide either by the terms of a Restricted Stock
award or Deferred Stock award or by action taken prior to the occurrence of such
event that, for a specified period of time prior to such event, the restrictions
imposed under a Restricted Stock Agreement or a Deferred Stock Agreement upon
some or all shares of Restricted Stock or Deferred Stock may be terminated; and
     (vii) In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may make adjustments to the Performance Objectives of
any outstanding award.
     (d)   Notwithstanding anything in Sections 10.3(a), 10.3(c) or 10.3(e) to
the contrary, except to the extent an award agreement expressly provides to the
contrary, in the event of a Change of Control of the Company all outstanding
awards automatically shall become fully vested immediately prior to such Change
in Control (or such earlier time as set by the Committee), all restrictions, if
any, with respect to such awards shall lapse, all performance criteria, if any,
with respect to such awards shall be deemed to have been met at their target
level.
     (e) With respect to an award intended to qualify as performance-based
compensation under Section 162(m), no adjustment or action described in this
Section 10.3, other than as provided in Section 10.3(d), shall be taken by the
Committee to the extent that such adjustment or action would cause such award to
fail to so qualify under Section 162(m) or any successor provisions thereto.
     10.4 Approval of Amended and Restated Plan by Stockholders.  The amendment
and restatement of this Plan will be submitted for the approval of the Company’s
stockholders within twelve months after the Restatement Date. Options,
Performance Awards, Dividend Equivalents or Stock Payments may be granted and
Restricted Stock or Deferred Stock may be awarded prior to such stockholder
approval with respect to the additional two million five hundred thousand shares
of Common Stock authorized for awards under Section 2.1 of this amendment and
restatement (the “Additional Shares”), and with respect to post-Restatement Date
re-grants of expired or cancelled awards or shares of Common Stock surrendered
or withheld for payment from the original 3,700,000 shares of Common Stock under
the Plan pursuant to Section 2.2 (the “Re-Granted Shares”), provided that such
Options, Performance Awards, Dividend Equivalents or Stock Payments shall not be
exercisable and such Restricted Stock or Deferred Stock shall not vest prior to
the time when this amendment and restatement of the Plan is approved by the
stockholders, and provided further that if such approval has not been obtained
at the end of said twelve-month period, all such Options, Performance Awards,
Dividend Equivalents or Stock Payments previously granted and all Restricted
Stock or Deferred Stock previously awarded under this Plan, to the extent made
with respect to the Additional Shares or Re-Granted Shares, shall thereupon be
canceled and become null and void.
     10.5 Tax Withholding.  The Company shall be entitled to require payment in
cash or deduction from other compensation payable to each Optionee, Grantee or
Restricted Stockholder of any sums required by applicable tax law to be withheld
with respect to the issuance, vesting or

-17-



--------------------------------------------------------------------------------



 



exercise of any Option, Restricted Stock, Deferred Stock, Performance Award,
Dividend Equivalent or Stock Payment.  Subject to the timing requirements of
Section 5.3, the Committee may, in its discretion and in satisfaction of the
foregoing requirement, allow such Optionee, Grantee or Restricted Stockholder to
elect to have the Company withhold shares of Common Stock otherwise issuable
under such Option or afterward (or allow the return of shares of Common Stock)
having a Fair Market Value equal to the minimum tax sums required to be withheld
by the Company. Notwithstanding the foregoing, any such person who is subject to
Section 16b with respect to Company Stock may direct that the Company’s tax
withholding obligation be satisfied by withholding the appropriate number of
shares from such award and/or the “constructive” tender already-owned shares of
Common Stock.
     10.6 Loans.  The Committee may, in its discretion, extend one or more loans
to Employees in connection with the exercise or receipt of an Option,
Performance Award, Dividend Equivalent or Stock Payment granted under this Plan,
or the issuance of Restricted Stock or Deferred Stock awarded under this Plan,
The terms and conditions of any such loan shall be set by the Committee.
     10.7 Limitations Applicable to Section 16 Persons and Performance-Based
Compensation. Notwithstanding any other provision of this Plan, this Plan, and
any Option, Performance Award, Dividend Equivalent or Stock Payment granted, or
Restricted Stock or Deferred Stock awarded, to any individual who is then
subject to Section 16 of the Exchange Act, shall be subject to any limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule.  To the extent
permitted by applicable law, the Plan, Options, Performance Awards, Dividend
Equivalents, Stock Payments, Restricted Stock and Deferred Stock granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.  Furthermore, notwithstanding any other
provision of this Plan, any award intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code shall be subject
to any additional limitations set forth in Section 162(m) of the Code (including
any amendment to Section 162(m) of the Code) or any regulations or rulings
issued thereunder that are requirements for qualification as performance-based
compensation as described in Section 162(m)(4)(C) of the Code.
     10.8 Effect of Plan Upon Options and Compensation Plans.  Except as
provided in Section 8.1, this Plan amendment and restatement shall not affect
any other compensation or incentive plans in effect for the Company or any
Subsidiary. Nothing in this Plan shall be construed to limit the right of the
Company (i) to establish any other forms of incentives or compensation for
Employees, Directors or consultants of the Company or any Subsidiary or (ii) to
grant or assume options or other rights otherwise than under this Plan in
connection with any proper corporate purpose including but not by way of
limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, entity or
association.
     10.9 Compliance with Laws.  This Plan, the granting and vesting of Options,
Restricted Stock awards, Deferred Stock awards, Performance Awards, Dividend
Equivalents or Stock Payments under this Plan and the issuance and delivery of
shares of Common Stock and the

-18-



--------------------------------------------------------------------------------



 



payment of money under this Plan or under Options, Performance Awards, Dividend
Equivalents or Stock Payments granted or Restricted Stock or Deferred Stock
awarded hereunder are subject to compliance with all applicable federal and
state laws, rules and regulations (including but not limited to state and
federal securities law and federal margin requirements) and to such approvals by
any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith.  Any
securities delivered under this Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all applicable legal
requirements.  To the extent permitted by applicable law, the Plan, Options,
Restricted Stock awards, Deferred Stock awards, Performance Awards, Dividend
Equivalents or Stock Payments granted or awarded hereunder shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
     10.10 Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Plan.
     10.11 Governing Law.  This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Texas without regard to conflicts of laws thereof.

-19-